Citation Nr: 9922333	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-15 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disorder.



ATTORNEY FOR THE BOARD


J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from February 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder.

After the case was sent to the Board, the appellant submitted 
additional records to the Board.  These are essentially 
duplicative of those already on file, and as such have been 
considered by the RO.  Thus, additional review by the RO is 
not needed.


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a 
right knee disorder by decision dated in June 1975, and the 
appellant was given notice of this action. The appellant did 
not file an appeal with respect to that decision and 
therefore, the RO's decision became final.

2. The appellant filed an application to reopen the claim in 
August 1983, but the RO denied it on the basis of 
insufficient medical evidence.  However, as there is no proof 
that he received notice of this decision, it is not final for 
purposes of this claim.

3.  The evidence submitted subsequent to the RO's June 1975 
decision in an attempt to reopen the appellant's claim, 
including the appellant's written statement, private 
treatment records and VA examination reports is new but does 
not establish a connection between his current right knee 
disorder and active duty service.  Thus, it is not so 
significant as to require consideration in order to fairly 
decide the merits.


CONCLUSION OF LAW

New and material evidence has not been submitted subsequent 
to the RO's decision denying entitlement to service 
connection for right knee disorder; therefore, the veteran's 
claim has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a), (c) (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).

When a veteran seeks to reopen a claim finally decided based 
on new evidence, the Board must first determine whether the 
veteran has submitted new and material evidence.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  New and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantively on the matter under consideration.  
It can be neither cumulative nor redundant, and is, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to decide the 
merits of the claim fairly.  See 38 C.F.R. § 3.156 (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
the Board determines that new and material evidence has been 
added to the record, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

It is noted that while this case was undergoing development, 
the standard for determining what is "new and material" 
evidence was revised by a Federal Circuit Court.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO did not 
review the case under the revised standard.  It is the 
decision of the Board, however, that there is no prejudice to 
the Board's proceeding with this case as nothing in the 
evidence submitted supports the conclusion that the current 
right knee pathology is related to any in-service occurrence 
or event.  As such, Remand is not required.  See Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).

Historically, the appellant filed a claim for entitlement to 
service connection for right knee disorder in February 1975.  
By rating decision dated in June 1975, the RO denied 
entitlement for service connection on the basis that the 
appellant's separation examination was negative for a right 
knee disorder and his VA examination of April 1974 was also 
negative for such a disorder.  The appellant was sent 
notification of the June 1975 rating decision but did not 
disagree.  The decision became final after one year.  In June 
1983, the appellant applied to the RO to reopen the claim of 
entitlement to service connection for a right knee disorder, 
but the RO denied the application due to insufficient medical 
evidence.  It is not clear that the appellant was provided 
notice of this decision.  In August 1997, the appellant again 
applied to reopen his claim.  This claim is now before the 
Board for consideration of additional evidence.

The appellant has submitted 1983 medical records from St. 
Luke's Episcopal Hospital.  According to medical records, the 
appellant complained periodically of knee pain that 
reportedly originated during military service.  This 
statement, however, is based on an unsubstantiated history 
related by the appellant himself, which the Court has held is 
no better than the facts alleged.  Wilson v. Derwinski, 2 
Vet. App. 16 (1991).  A June x-ray report revealed that the 
appellant had "no fracture, dislocation or other osseous 
joint abnormality" in the right knee.  Indeed, the 1983 
records are negative for any chronic knee disability.

In support of his claim, the appellant also has submitted 
outpatient treatment records from St. Luke's Episcopal 
Hospital dating from February 1984 to September 1984.  These 
records show that the appellant complained of right knee 
pain, rectal discomfort, pain in his right hemithorax, and 
that he suffered a fall and injured his right leg.  The 
appellant was diagnosed with right leg trauma, chest pain, 
and hemorrhoids; osteoarthritis of the right knee was ruled 
out.  The records do not show any residuals of any chronic 
knee disability that are related to service.  

The appellant also submitted 1997 VA treatment records, which 
indicate that the appellant was treated for locking and 
giving way of the right knee.  A right knee arthroscopy was 
performed in August 1997 for a right knee meniscectomy, and 
the treating physician removed grade II femoral condyle 
chondromalacia loose bodies.  The appellant was diagnosed 
with a right median meniscus tear.  In August 1997, the 
appellant returned to the clinic with aids and the physician 
found no evidence of synovitis.  Medical records dating from 
January to May 1998 are essentially duplicative of the 1997 
records, and indicate the appellant's progress through 
physical therapy.  Again, nothing in these records relates 
the knee pathology for which treatment was rendered to 
service.

The Board has considered both these private and VA treatment 
records, which essentially indicate that the appellant has 
some current level of right knee disability.  Although new, 
this evidence is not probative as it does not indicate a 
causal relationship between a right knee disability and the 
appellant's active service many years earlier.  

The Board also has considered the various written statements 
provided by the appellant.  Although his statements and 
testimony are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
His assertions as to such relationship are not deemed to be 
credible in light of the other objective evidence of record 
showing no medical nexus between an in-service occurrence of 
a right knee disability and his current right knee 
disability.  He lacks the medical expertise to offer an 
opinion as to the existence of medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of a medical nexus, the claim for 
entitlement to service connection for a right knee disability 
cannot be reopened.

In conclusion, in absence of competent, credible evidence of 
a medical nexus and, as none of the evidence discussed above 
is both new and material, the claim for entitlement to 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  No 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a right knee 
disorder is not reopened and the benefits sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

